677 S.E.2d 846 (2009)
STATE of North Carolina
v.
David FELTON.
No. 393P03-6.
Supreme Court of North Carolina.
June 1, 2009.
David Felton, Pro Se.
Amy C. Kunstling, Assistant Attorney General, David Saacks, District Attorney, for State of NC.


*847 ORDER

Upon consideration of the application filed by Defendant on the 29th day of May 2009 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Durham County:
"Denied by order of the Court in conference, this the 1st day of June 2009."